


EXHIBIT 10.1
February 28, 2014


Mr. Peter M. Orser


Re:    Retention agreement


Dear Peter:


Reference is made to that certain Transaction Agreement, dated November 3, 2013,
by and among Weyerhaeuser Company, a Washington corporation (“Weyerhaeuser”),
Weyerhaeuser Real Estate Company, a Washington corporation (“WRECO”) and
currently an indirect wholly owned subsidiary of Weyerhaeuser, TRI Pointe Homes,
Inc., a Delaware corporation (“TRI Pointe”), and Topaz Acquisition, Inc., a
Washington corporation and a wholly owned subsidiary of TRI Pointe (the
“Transaction Agreement”). Pursuant to the Transaction Agreement, it is
anticipated that WRECO will be divested through a Reverse Morris Trust
transaction and ultimately become a wholly owned subsidiary of TRI Pointe
(collectively, the “Transaction”).


1.    Duty of Loyalty and Fiduciary Responsibility. As part of the consideration
for the benefits of this agreement, you agree to assist, support and fully
cooperate with Weyerhaeuser and WRECO in all matters to effect the Transaction,
and perform such tasks requested of you to bring about the closing of the
Transaction. You recognize and agree that until the date of the closing of the
Transaction, your exclusive duty of loyalty and fiduciary responsibility are to
Weyerhaeuser and WRECO. Violations of the terms of these provisions will result
in the forfeiture of any rights or entitlements to the Retention Bonus.


2.    Term. The term of this agreement shall commence on the date of this
agreement and continue through November 3, 2014, unless the closing date of the
Transaction (the “Closing Date”) occurs before that date. If the Closing Date
has not occurred by November 3, 2014, this agreement shall expire as of that
date and shall be null and void, and you will not be entitled to any portion of
the Retention Bonus, unless Weyerhaeuser and you agree to extend and/or
otherwise modify this agreement. Such extension and/or modification must be in
writing and signed by the Senior Vice President, Human Resources of
Weyerhaeuser.


3.    Retention Bonus. If you continue as an employee of WRECO until the Closing
Date, you will be entitled to receive a one-time cash retention bonus in the
amount of $460,000 (the “Retention Bonus”). If earned, the Retention Bonus shall
be paid to you by Weyerhaeuser (or a subsidiary of Weyerhaeuser) in cash in a
single lump sum, as soon as practicable following the Closing Date, but in no
event after thirty (30) days from the Closing Date.


4.    Termination of Employment before Closing Date. Weyerhaeuser and WRECO
retain the right to terminate your employment before the Closing Date for any
reason. In the event of a termination for one of the following reasons (or
otherwise for cause), you shall not be entitled to the Retention Bonus:
(A)    Willful and continued failure to perform substantially your duties with
WRECO or Weyerhaeuser after written demand for substantial performance
specifically identifying the manner in you have not substantially performed your
duties;
(B)    Conviction of a felony; or
(C)    Willfully engaging in illegal conduct or gross misconduct which is
materially and demonstrably injurious to Weyerhaeuser or WRECO.


You also shall not be entitled to the Retention Bonus if you voluntarily
terminate your employment before the Closing Date for any reason. If you are
involuntarily terminated before the Closing Date and during the term set forth
in Section 2, for a reason not specified in subparagraphs (A), (B) or (C) above
(and not otherwise for cause), you will be eligible to receive the Retention
Bonus set forth in Paragraph 3 as though the date of your termination had been
the Closing Date; provided, however, that your entitlement to receipt of the
Retention Bonus shall remain conditioned upon the closing of the Transaction.






--------------------------------------------------------------------------------




5.    Tax Withholding. Weyerhaeuser (or a subsidiary of Weyerhaeuser) may
withhold from any amounts payable under this agreement such federal, state or
local taxes as shall be required to be withheld pursuant to any applicable law
or regulation.


6.    Compliance with Section 409A. This Section 6 shall apply notwithstanding
any other provision of this agreement. This agreement is intended to be exempt
from Section 409A of the Internal Revenue Code. To the extent that rights or
payments under this agreement are determined to be subject to Section 409A, the
agreement shall be construed and administered in compliance with the conditions
of Section 409A and regulations and other guidance issued pursuant to Section
409A for deferral of income taxation until the time the compensation is paid.
Weyerhaeuser and you agree to make any amendments to this agreement that may be
required to accomplish such compliance. If you are a “specified employee” under
Section 409A, any payments to you on account of your termination of employment
will be postponed for six months from the date of your termination of
employment, to the extent required by Section 409A.


7.    Governing Law; Venue. To the extent not preempted by the laws of the
United States, Washington law shall govern this agreement, notwithstanding its
choice of law rules. Each of the parties submits to the exclusive jurisdiction
of any state or federal court sitting in King County, Washington in any action
or dispute arising out of or relating to this agreement and agrees that all
claims in respect of such action or dispute may be heard and determined in any
such court. Each party also agrees not to bring any action or proceeding arising
out of or relating to this agreement in any other court. Each of the parties
waives any defense of inconvenient forum to the maintenance of any action or
dispute so brought and waives any bond, surety, or other security that might be
required of any other party with respect thereto.


8.    Miscellaneous. Nothing contained herein shall obligate Weyerhaeuser or
WRECO, or any other subsidiary or affiliate of Weyerhaeuser or WRECO, to close
the Transaction.


Please acknowledge your acceptance of the terms and conditions stated in this
agreement by signing below.




Very truly yours,


WEYERHAEUSER COMPANY


/s/ Denise M. Merle


By: Denise M. Merle
Senior Vice President, Human Resources


AGREED AND ACCEPTED:






/s/ Peter M. Orser                Date:     2/28/14                            
Peter M. Orser




